DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a suction conduit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,7, 8-12,14-15,16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US Patent No. 6,122,798, hereinafter "Kobayashi").

Regarding Claim 1,
Kobayashi discloses
a cleaning tool(1) for a vacuum cleaning accessory of a vacuum cleaning apparatus(Col.1 ll.55-58), comprising: a body(see annotated figures below) having a suction opening(7) for engaging with a surface to be cleaned(Col.6 ll.35-37); a cavity(8) disposed within the body and fluidly connected with the suction opening(7)(“connected” as illustrated in annotated figure below, Col.5 ll.40-41); a flow channel(see annotated figure below) disposed within the body and downstream of the cavity(8)(“within the body and downstream” as illustrated in annotated figure below); a brushroll(11) rotatably mounted about a rotation axis(see annotated figure below;Col.5 ll.28-30) in the cavity(as illustrated in annotated figure below); and an opening(20,23) extending through the body into the cavity(“extending” from element 20 to element 23, as illustrated in annotated figure below) for allowing atmospheric air to enter the cavity(Col.6 ll.9-11), wherein: the opening(20,23) is arranged above the brushroll(11)(“above” as illustrated in annotated figure below) with respect to the suction opening(7), the opening(20,23) is arranged in front of the brushroll with respect to the flow channel, or both(longitudinally and “with respect to the air flow channel” which is behind the brushroll, the opening comprised of element 20 extends from back of the brushroll and the .


    PNG
    media_image1.png
    861
    862
    media_image1.png
    Greyscale

Regarding Claim 2, Kobayashi discloses the invention of claim 1.
Kobayashi further discloses
 the opening(20,23) defines a duct structure having an inlet(see annotated figure above) and an outlet(see annotated figure above), and wherein the inlet is disposed on an upper face(2) of the body and the outlet(see annotated figure above) extends into the cavity(8)(“extends into” as illustrated in annotated figure above).

Regarding Claim 3, Kobayashi discloses the invention of claim 1.
Kobayashi further discloses
 the outlet(see annotated figure above) terminates at a position above the rotation axis(see annotated figure above) of the brushroll(11) with respect to the suction opening(7).(with respect to the suction opening, outlet “at a position above” as illustrated in annotated figure above)

Regarding Claim 4, Kobayashi discloses the invention of claim 1.
Kobayashi further discloses
 the duct structure(see annotated figure above) has a curved internal cross-section(see annotated figure above) for guiding an airflow towards the suction opening(7). (Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation does not further limit or change the structural limitations of the tool with regard to guiding an airflow towards the suction opening, the prior art device would be capable of guiding an airflow towards the suction opening.) 

Regarding Claim 5, Kobayashi discloses the invention of claim 1.
Kobayashi discloses the air flow is a “narrowing passage” as air flow continues from the opening(20,23) to the outlet(see annotated figure above).(as illustrated in annotated figure above,Col.7 ll.24-27)

Kobayashi therefore discloses
the opening defines a duct structure(see annotated figure below) including a lip(see annotated figure above) extending outwardly from the body(as illustrated in annotated figure below), and wherein the lip defines an inlet(see annotated figure above) having a greater cross-sectional area than an outlet(see annotated figure above) leading into the cavity(8).(“greater” as illustrated in annotated figure above)

Regarding Claim 7, Kobayashi discloses the invention of claim 1.
Applicant cites the closure mechanism may include a cover that may be retracted to open or uncover the opening(s) for increased airflow.(end of Para.21)
Kobayashi discloses a cover(24) configured to adjust an effective flow area between two positions; one position to close the openings and one position to open the openings.(Col.6 ll.20-21)

Therefore, Kobayashi further discloses
the cleaning tool of claim 1, further comprising a closure mechanism(25) arranged on the body(“on the body” as illustrated in annotated figure above), wherein the closure mechanism includes a cover(24) configured to adjust an effective flow area of the opening.(Col.6 ll.20-21)

Regarding Claim 8,
Kobayashi discloses
8. A cleaning tool(1) of a vacuum cleaning accessory(Col.1 ll.55-58), comprising: a housing(see annotated figure below) defining a first compartment(see annotated figure below) and a second compartment(see annotated figure above), the first compartment having a suction opening(7) disposed on a lower face(3) of the housing for engaging with a work surface(Col.6 ll.35-37) and the second compartment having a connection(see annotated figure below) configured to fluidly couple to a suction conduit(see annotated figure below)(“fluidly couple” as illustrated in annotated figure below); a cavity(8) defined within the first compartment(as illustrated in annotated figure below) and fluidly connected with the suction opening(7)(“fluidly connected” as illustrated in annotated figure below); a flow channel(see annotated figure below) arranged in the second compartment(as illustrated in annotated figure below) and fluidly connecting the cavity(8) to the connection(“fluidly connecting” as illustrated in annotated figure below); a brushroll(11) rotatably mounted about a rotation axis(see annotated figure below;Col.5 ll.28-30) in the cavity(8); and an opening(20,23) extending through the housing of the first compartment into the cavity(8)(“through housing” and “into” cavity as illustrated in annotated figure below) for allowing atmospheric air to enter the cavity(8)(Col.6 ll.9-11), wherein the opening(20,23) is positioned above the brushroll(11) in relation to the suction opening(7)(in relation to the suction opening which is below the brushroll, the opening is “above” as illustrated in annotated figure below) and in front of the brushroll in relation to the flow channel.(in relation to the flow channel which is in back of the brushroll, the opening comprised of element 23 is disposedly forward i.e. “in front” of the brushroll as illustrated in annotated figure below)

Regarding Claim 9, Kobayashi discloses the invention of claim 8.
Kobayashi further discloses
 the cavity(8) is defined between a forward wall(see annotated figure above) and a rearward wall(see annotated figure above), the rearward wall separating the first compartment from the second compartment(“separating” as illustrated in annotated figure above), and wherein the opening(20,23) is positioned on an upper face(2) of the housing between the forward wall and the rotation axis of the brushroll.(opening comprised of element 23 is disposed “between” as illustrated in Figs 11-12)

Regarding Claim 10, Kobayashi, discloses the invention of claim 8.
Kobayashi further discloses
the opening(20,23) includes a lip(see annotated figure above) protruding outwardly from the housing(as illustrated in annotated figure above) to guide a flow of air into the cavity.(Giving that the prior art meets the structural limitations of the claim as described above guide a flow of air into the cavity, the prior art device would be capable of guiding a flow of air into the cavity)

Regarding Claim 11, Kobayashi discloses the invention of claim 8.
Kobayashi further discloses
 the opening(20,23) defines a duct structure(see annotated figure above) having an inlet(see annotated figure above) positioned on an upper face(2) of the housing(as illustrated in annotate figure above) and an outlet(see annotated figure ) positioned in the cavity(8) above the rotation axis of the brushroll(11)(“above the rotation of axis” as illustrated in annotated figure above).

Regarding Claim 12, Kobayashi discloses the invention of claim 8.
Kobayashi further discloses
 the outlet(see annotated figure ) defines a cross-section that extends at an incline with respect to a cross-section of the inlet. (with respect to a cross-section of the inlet which extends horizontally, the outlet “extends” downwardly “at an incline” as illustrated in annotated figure above, Col.7 ll.12-13)

Regarding Claim 14, Kobayashi discloses the invention of claim 8
Kobayashi discloses the air flow is a “narrowing passage” as air flow continues from the opening(20,23) to the outlet(see annotated figure above).(Col.7 ll.24-27)

Therefore Kobayashi discloses
the opening(20,23) defines a duct structure(see annotated figure above) having a tapering internal cross-section(as illustrated in annotated figure above,Col.7 ll.24-27)

Regarding Claim 15, Kobayashi discloses the invention of claim 8
Kobayashi further discloses
the cleaning tool of claim 8, further comprising a closure mechanism(25) arranged on the housing(“on the housing” as illustrated in annotated figure above) at the first compartment(as illustrated in annotated figure above), wherein the closure mechanism(25) includes a cover(24) moveable between an open position and a closed position for covering and uncovering the opening.(Col.6 ll.20-21)

Regarding Claim 16,
Kobayashi discloses
a cleaning accessory for a vacuum cleaning apparatus(Col.1 ll.55-58), comprising: a cleaning tool(1); and a connection(see annotated figure above) for providing suction to the cleaning tool(Col.6 ll.38-40); wherein the cleaning tool(1) comprises: a body(see annotated figure above) defining an upper face(2) and a lower face(3) with respect to a surface to be cleaned, the lower face(3) having a suction opening(7) for engaging with the surface to be cleaned(Col.6 ll.35-37); a cavity(8) disposed within the body and fluidly connected with the suction opening(7)(“connected” as illustrated in annotated figure above, Col.5 ll.40-41) ; a flow channel(see annotated figure above) disposed within the body and fluidly connecting the cavity(8) to the connection(see annotated figure above)(“connecting” as illustrated in annotated figure above); a brushroll(11) rotatably mounted about a rotation axis(see annotated figure below;Col.5 ll.28-30) in the cavity(8)(“in” as illustrated in annotated figure above); and an opening(20,23) extending through the body into the cavity for allowing atmospheric air to enter the cavity(8)(Col.6 ll.9-11), wherein the opening(20,23) is positioned on the body above the brushroll(11) with respect to the suction opening(7) (“with respect to the suction opening” which is below the brushroll, the opening is “above” as  and in front of the brushroll(11) with respect to the flow channel(“with respect to the flow channel” which is in back of the brushroll, the opening comprised of element 23 is forwardly disposed i.e.”in front” of the brushroll), and wherein the opening(20,23) defines a duct structure(see annotated figure above) having an inlet(see annotated figure above) positioned on the upper face(2) of the body and an outlet(see annotated figure above) leading into the cavity(8)(“leading into” as illustrated in annotated figure above).

Regarding Claim 18, Kobayashi discloses the invention of claim 16
Kobayashi further discloses
 the outlet(see annotated figure ) is positioned within the cavity(8) above the rotation axis.(“above” as illustrated in annotated figure above)

Regarding Claim 19, Kobayashi discloses the invention of claim 16
Kobayashi further discloses
 at least one of a suction wand(6) and a hose coupled to the connection(see annotated figure above)(“hose coupled” via the suction wand, Col.6 ll.38-40).

Regarding Claim 20, Kobayashi discloses the invention of claim 16
Applicant cites the closure mechanism may include a cover that may be retracted to open or uncover the opening(s) for increased airflow.(end of Para.21)
Kobayashi discloses a cover(24) configured to vary a flow of air between two positions; one position to close the openings and one position to open the openings.(Col.6 ll.20-21)
Kobayashi further discloses
 a closure mechanism(24,25) coupled to the body(“coupled to the body” as illustrated in annotated figure above) and configured to vary(“vary” per Merriam-Webster is “to exhibit or undergo change”) a flow of air through the opening. (Col.6 ll.20-21)

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second embodiment of Kobayashi.
Regarding Claim 1,
second embodiment of Kobayashi discloses
a cleaning tool(1) for a vacuum cleaning accessory of a vacuum cleaning apparatus(Col.1 ll.55-58), comprising: a body(see annotated figures below) having a suction opening(7) for engaging with a surface to be cleaned(Col.6 ll.35-37); a cavity(8) disposed within the body and fluidly connected with the suction opening(7)(“connected” as illustrated in annotated figure below, Col.5 ll.40-41); a flow channel(see annotated figure below) disposed within the body and downstream of the cavity(8)(“within the body and downstream” as illustrated in annotated figure below); a brushroll(11) rotatably mounted about a rotation axis(see annotated figure below;Col.5 ll.28-30) in the cavity(8)(“brushroll in” cavity as illustrated in annotated figure below); and an opening(40) extending through the body into the cavity(8) for allowing atmospheric air to enter the cavity(Col.6 ll.9-11), wherein: the opening(40) is arranged above the brushroll(11)with respect to the suction opening(7)(with respect to the suction opening which is below the brushroll, opening is upwardly disposed i.e. “above” the brushroll), the opening(40) is arranged in front of the brushroll with respect to the flow channel, or both(with respect to the flow channel which is “in back” of the brushroll, the opening is disposed “in front” as illustrated in annotated figure below).

Regarding Claim 6, the second embodiment of Kobayashi discloses the invention of claim 1.
the second embodiment of Kobayashi discloses
the opening includes a plurality of openings(40, Fig. 22) spaced apart along an upper face of the body(as illustrated in Fig.22), and wherein the plurality of openings are disposed above and in front of the brushroll.(opening is upwardly disposed i.e. “above” and “in front” of the brushroll, as illustrated in annotated figure below)

    PNG
    media_image2.png
    521
    630
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Alderman et al. (US Patent No. 5,400,466, hereinafter "Alderman").

Regarding Claim 13, Kobayashi discloses the invention of claim 8
Kobayashi is silent on
the opening includes a plurality of openings distributed across the housing of the first compartment.

Alderman is also concerned with a vacuum cleaning tool.(Fig.1, Abstract)
Alderman also teaches a cleaning tool comprised of a body(110), a brushroll(128), and opening(130) (Figs4-5,Col.6 l.45, l.50) 

Further, Alderman teaches
the opening(130) includes a plurality of openings(as illustrated in Fig.5) distributed across the housing of the first compartment.(as illustrated in Fig.5)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of Kobayashi, as modified by adding the opening includes a plurality of openings distributed across the housing of the first compartment of Alderman in order to aid in assisting in the vacuuming process of removing debris from the workpiece.(Col.6 ll.59-60)

Regarding Claim 17, Kobayashi discloses the invention of claim 16
Kobayashi discloses
wherein at least one opening of the plurality of openings includes a lip(see annotated figure above) projecting outwardly from the body.(“projecting outwardly” as illustrated in annotated figure above)

Kobayashi is silent on
the opening includes a plurality of openings distributed along the upper face of the body, and

Alderman is also concerned with a vacuum cleaning tool.(Fig.1, Abstract)
Alderman also teaches a cleaning tool comprised of a body(110), a brushroll(128), and opening(130) (Figs4-5,Col.6 l.45, l.50) 

Further, Alderman teaches
the opening(130) includes a plurality of openings(as illustrated in Fig. 5) distributed along the upper face of the body.(as illustrated in Fig.5)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of Kobayashi, as modified by adding the opening includes a plurality of openings distributed along the upper face of the body of Alderman in order to aid in assisting in the vacuuming process of removing debris from the workpiece.(Col.6 ll.59-60)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723         
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723